DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered. Claims 1-9, 13-15, 18-20, 25-27, 30-36 and newly added claims 37-39 are pending. 
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	Claims 1-9, 13-15, 18, 20, 25, 26 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al. (US 2018/0304018 A1) in view of Shaban (US Patent No. 9,022,988 B1).
Regarding claim 1, Blondino discloses an assistive device for training or aiding users in a proper mixing of pharmaceutical components (Par. 215) comprising:
a housing (Par. 80, Fig. 25) adapted to fit around a barrel of a syringe that contains pharmaceutical components, the syringe including a plunger that is manually depressible by a user (see Par. 92 – injector can be a manual injector where user manually pushes syringe piston);
a microcontroller disposed in the housing (Par. 152); and 
a motion/orientation detection device disposed in the housing and electrically connected to the microcontroller so that the microcontroller is configured to detect a motion and/or orientation of the housing (Par. 161). 
As noted above Blondino discloses the housing is adapted to fit around a barrel of a syringe, and does not appear to explicitly disclose the housing is adapted to fit against the barrel, as required in claim 1. However, Shaban discloses an electronic injection assistance device that comprises a housing (compartment 114) adapted to fit against the barrel of a syringe and containing a processor and electronics to provide assistance to a user of the syringe (see Fig. 1). Accordingly, since Blondino and Shaban are both directed to electronic devices which attach to a syringe in order to provide assistance to a user of the syringe, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Blondino by adapting the housing to fit against the barrel of the syringe as taught by Shaban, instead of around the barrel of the syringe. Such a modification would be obvious to try, since it 

Regarding claims 2-9, 13-15, 18, 20, 25, 26 and 33-36, Blondino further discloses the housing defines a longitudinal axis (see e.g. Fig. 25) (as per claim 2),
the housing defines a major longitudinal axis (Fig. 25) (as per claim 3),
the housing is adapted to receive a syringe having a major longitudinal axis, and further to align the longitudinal axis of the housing along the longitudinal axis of the syringe (Par. 81) (as per claim 4),
	a user notification device (e.g. audible output device 1930 – Par. 158) (as per claim 5),
	the microcontroller is configured to detect whether the motion or orientation of the housing being shaken during one of a pharmaceutical administration or a training event is sufficient with respect to predetermined thresholds including orientation of the housing (Par. 161) (as per claim 6),
	the microcontroller is configured to detect in a shaking event whether the motion of the housing being shaken during one of a pharmaceutical administration or a training event is sufficient with respect to one or more predetermined thresholds including magnitude of force or duration of the force (Par. 163) (as per claim 7),
a power source disposed in the housing (Par. 157) (as per claim 8),
the microcontroller is connected to the power source for powering the microcontroller (Par. 157) (as per claim 9),
the housing comprises a body with a slot sized to accept a syringe barrel containing the pharmaceutical components (Par’s. 227-229) (as per claim 13),

	the slot is aligned with the longitudinal axis of the housing, and a longitudinal axis of the syringe barrel (Par. 87) (as per claim 15),
	the housing comprises an opening through which a discharge nozzle of a syringe is extendable, or comprises an opening through which at least a portion of the syringe barrel adjacent a syringe’s discharge nozzle can extend (Par. 81) (as per claim 18),
	the housing comprises a puck-like body including a recess adapted to receive at least a portion of a syringe (Fig. 16) (as per claim 20), 
the device is an attachment for a syringe and the housing is adapted to fit around a barrel of the syringe (Fig. 58) (as per claim 25), and
	the housing is adapted to fit around only a portion of the barrel of the syringe (Fig. 3) (as per claim 26),
	the motion/orientation detection device is an accelerometer (Par. 161) (as per claim 33),
the pharmaceutical components comprise at least two phases (Par. 211) (as per claim 34),
the phases being solid and liquid (Par. 211) (as per claim 35),
and the phases being both liquid (Par. 64) (as per claim 36).

6.	Claims 19 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al. (US 2018/0304018 A1) in view of Shaban (US Patent No. 9,022,988 B1), and further in view of Speitling (US Patent No. 6,626,912 B2).
	Regarding claim 19, Blondino discloses the housing comprises an elongated body and a syringe receiving hole in the body by which the syringe can be retained in the housing (see Fig. 
Regarding claims 37-39, the combination of Blondino and Shaban does not appear to disclose, but Speitling does disclose, the housing comprises a slot adapted to receive the barrel of the syringe, wherein the slot comprises a syringe clamping slot (recess 52 clamps syringe – column 3, lines 43-48 – Fig. 2B) (as per claims 37 and 38), and the housing comprises a portion adapted to engage a syringe back stop of the syringe (grooves 44 which accommodate flange 46) (as per claim 39). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Blondino and Shaban by utilizing this slot and grooves of Speitling to engage the syringe barrel, to obtain predictable results of ensuring the syringe remains attached to the housing during mixing. 

7.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al. (US 2018/0304018 A1) in view of Shaban (US Patent No. 9,022,988 B1), and further in view of Edwards et al. (US 2008/0059133 A1).
.

8.	Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al. (US 2018/0304018 A1) in view of Shaban (US Patent No. 9,022,988 B1), and further in view of Dehlin et al. (US 2010/0094455 A1).
Regarding claims 30-32, the combination of Blondino and Shaban does not explicitly disclose the device is configured to attach to packaging containing a syringe (as per claim 30), at least one retaining member configured to retain the device against the packaging containing a syringe (as per claim 31), and the retaining member comprises one or more retaining clips configured to retain the device against the packaging containing a syringe (as per claim 32). However, Dehlin discloses an accessory device (14) for use with medicaments that are packaged in a blister pack (see abstract), wherein the device 14 includes a retaining member comprising one or more retaining clips configured to retain the device 14 against the blister pack (see Par. 27). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Blondino and Shaban by providing such retaining clips for retaining the device against a package of cartridges. Such a modification would involve applying a known technique (forming retaining clips on a medicament accessory device) to a . 

Response to Arguments
9.	Applicant’s arguments with respect to the section 103 rejection of the claims have been fully considered but are not persuasive. Applicant argues that the combination of Blondino and Shaban does not disclose “a housing adapted to fit against a barrel of a syringe…the syringe including a plunger that is manually depressible by a user”. Specifically, Applicant argues that the combination does not arrive at this feature since Shaban discloses an automated injection device. This argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on the combination of references, in which Blondino is relied upon for disclosing attaching an electronic housing to a manual syringe barrel by adapting it to fit around the barrel (see Par. 92). Therefore, Shaban is not relied upon in any way for disclosing a manually-depressed syringe, but is only relied upon for the alternate arrangement of adapting a housing to fit around a syringe barrel in general. Applicant’s own specification Par’s. 87-88 discloses that these are alternate embodiments and are somewhat interchangeable. Furthermore, nothing in the design of Shaban would preclude the person ordinary skill in the art from recognizing that Shaban’s housing could be used with a manual syringe. For example, since the housing attaches entirely to the side of the syringe, the thumb end of a manual plunger could be located where Shaban’s dosage control dial is placed. Accordingly, Applicant’s arguments are not persuasive, and the rejection is maintained.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brauker et al. (US Patent No. 7,591,801 B2) discloses an integrated delivery device for continuous glucose sensor. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715